Morton*, C. J.
The deed from the petitioner to Stevens conveys a lot of land bounded “westerly fifty-three feet by a way called Stone Street.” Under the instructions given them, the jury must have found that, at the time of this conveyance, there was a well-defined and graded way or street, known as Stone Street, running from Bartlett Street to Lathrop Street, partly over the petitioner’s land and partly over land of Pickett. If the petitioner had owned the land covered by the way in front of the lot sold to Stevens, it is too clear to admit of any question that Stevens would have acquired, by estoppel, a right to the use of the way, at least over the petitioner’s land, to its outlet at Lathrop Street. Tobey v. Taunton, 119 Mass. 404. Fox v. Union Sugar Refinery, 109 Mass. 292. Howe v. Alger, 4 Allen. 206.
*102It appeared in this case that Pickett owned the fee of the land under so much of the way as lay directly in front of the Stevens lot, and for a few feet southeasterly; and that the petitioner owned the fee in the land covered by the way from Pickett’s line out to Lathrop Street. The petitioner contends that this takes the case out of the general rule. We know of no decisions which require us to hold that, under such circumstances, a grantee will not acquire a right of way over the grantor’s land so far as it extends. And, upon principle, there are the same reasons in such a case for an estoppel in favor of the grantee, as in the ordinary case where the grantor owns the land in front of the granted premises. This doctrine of estoppel rests upon the ground that, when a man sells another a lot of land bounded on a street, the existence of the street enters into the consideration and enhances the value of the land; by bounding upon the street, he represents that there is a street, and both parties understand that the grantee is to have, as appurtenant to his land, a right of way over such street. It would be a breach of good faith for the grantor to close up the street, or to do any act which would defeat the intention of the parties and prevent the grantee from enjoying the right of way impliedly granted, and he is therefore estopped from doing so.
In the case at bar, when Stevens bought his lot, undoubtedly the fact that it was bounded on Stone Street, an established and graded street, entered into the views of the parties and affected the consideration paid. It is to be presumed that he knew the state of the title, and that he could not use the way over the petitioner’s land, unless, by grant from Pickett or otherwise, he could use the way over the street in front of his lot. But this did not destroy the value or convenience of the right of way over the petitioner’s land. It is true that, if Pickett, or any other person not claiming under the petitioner, should obstruct or close up the way in front of the lot, Stevens would have no remedy against the petitioner; but he had the right to assume that the petitioner would keep his faith towards him, and that, having bounded him on a street running largely over his land, and thus assured him that there was such a street, and thereby induced him to buy, the petitioner would not close up the street or deny him the use of it.
*103We are therefore of opinion that the petitioner by his deed to Stevens is estopped to deny that there is a way across his land; and that he granted by implication a right of way to Stevens from Lathrop Street over Stone Street so far as his land extended. This being so, the instructions given by the presiding justice of the Superior Court were substantially correct. He instructed the jury that the petitioner was estopped, so far as Stevens was concerned, from denying the existence of the way, and could not shut up the portion of the way which was upon his own land; and that this would constitute an encumbrance upon the land, which the jury might take into consideration in estimating the value of the land. The fact that the land taken by the town for a town way was subject to an easement or servitude which diminishes its value, is a proper ground for a reduction of the damages. Tobey v. Taunton, ubi supra.
The learned judge, probably through inadvertence, said also in his instructions that “ the description in said deed to Stevens was a covenant that there was such a way.” But this error could not prejudice the petitioner. In considering how much Stevens’s right of way over the petitioner’s land diminished the value of the land, it is quite immaterial whether, technically, the deed operates by way of estoppel or by way of covenant. In either case, the subject of inquiry, which is the right of way over the petitioner’s land, would be the same.

Exceptions overruled.